8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kurtis Allen CLIFFORD, Plaintiff-Appellant,v.Raymond G. THIEME;  Richard Baker;  James O'Neill;  MollyNussear; Mary Schumaker;  Peggy Spotter;  GinaStubbs;  Mark Tabakman; Dennis Zseltvay;George Sutfin, Defendants-Appellees.Kurtis Allen CLIFFORD, Plaintiff-Appellant,v.Raymond G. THIEME;  Richard Baker;  James O'Neill;  MollyNussear; Mary Schumaker;  Peggy Spotter;  GinaStubbs;  Mark Tabakman; Dennis Zseltvay;George Sutfin, Defendants-Appellees.Kurtis Allen CLIFFORD, Plaintiff-Appellant,v.Raymond G. THIEME,  Richard Baker;  James O'Neill;  MollyNussear; Mary Schumaker;  Peggy Spotter;  GinaStubbs;  Mark Tabakman; Dennis Zseltvay;George Sutfin, Defendants-Appellees.
Nos. 93-6493, 93-6494, 93-6805.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-120-L, CA-93-466-L, CA-93-491-L, CA-93-493-L)
Kurtis Allen Clifford, Appellant Pro Se.
John Francis Breads, Jr., Annapolis, Maryland;  David Alan Levin, Wharton, Levin & Ehrmantraut, Annapolis, Maryland;  Steven R. Smith, Meyers, Billingsley, Shipley, Curry, Rodbell & Rosebaum, P.A., Riverdale, Maryland;  Lynne B. Malone, Anderson, Coe & King, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant noted appeal number 93-6493 outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5), and is not entitled to relief under Fed.  R. App.  P. 4(a)(6).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss appeal number 93-6493.


2
In number 93-6494, Appellant appeals the district court order dismissing his complaint against some, but not all of the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  We therefore dismiss appeal number 93-6494 as interlocutory.


3
In appeal number 93-6805, Appellant appeals from the district court's order denying relief on his four 42 U.S.C.s 1983 (1988) complaints.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Clifford v. Thieme, Nos.  CA-93-120L;  CA-93-466-L; CA-93-491-L;  CA-93-493-L (D. Md. July 7, 1993, July 26, 1993).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
Nos. 93-6493 & 93-6494-DISMISSED No. 93-6805-AFFIRMED



*
 Appellant has filed a motion for leave to proceed.  To the extent he requests leave to amend his complaints, this motion is denied.  To the extent he requests to appeal the district court's February 12, 1993 order dismissing the claims against Defendants Thieme, Spotter and Sutfin, we note that this order is properly before us in appeal No. 93-6805, and we affirm that order on the reasoning of the district court